This is a proceeding brought to reverse the action of the lower court in refusing to make permanent an alternative writ of mandamus, granted to compel a justice of the peace to show cause for refusal to approve an appeal bond, tendered by the defendant, in an unlawful detainer action. The constable and plaintiff were made parties originally, but were later let go on demurrer, and the matter is here briefed, as between the justice of the peace and the defendant in the original case.
Proof was taken by the lower court as to the solvency of the sureties on the bond. Some contention was made that the bond was approved orally, but the action was to compel its approval. The lower court found that the sureties were insufficient, and under the evidence, had it found otherwise, it would have been very much out of line, according to the testimony.
The peremptory mandamus was refused. We see no reason for reversing the action of the lower court on the record that is here. The briefs have been examined, and the counter briefs, and the entire record read.
The case is affirmed.
LESTER. C. J. and HEFNER, CULLISON, SWINDALL, ANDREWS, and McNEILL, JJ., concur. CLARK, V. C. J., not participating. RILEY, J. absent.
Note. — See under (1), 18 Rawle C. L. 218; R. C. L. Perm. Supp. p. 4425.
 *Page 1